Case 1:17-cr-00684-ER Document 323 Filed 02/18/20 Page 1 of 2

HANEY LAW GROUP, PLLC
ATTORNEYS AT LAW
3000 ‘Town Center
Southfield, Michigan 48075
Phone - 248.414.1470 - Fax - 248.414.1471

wwwihaneylawgroup.net

 

February 18th, 2020

The Honorable Edgardo Ramos
United States District Judge
Southern District of New York
Courtroom 619

40 Foley Square

New York, NY 10007

Re: United States v. Evans, et al.
Case Number: 17-cr-00684-ER
Chritian Dawkins Seized Personal Property

Dear Judge Ramos:

On the date of September 26th, 2017, Defendant Christian Dawkins was arrested in
connection with the above-entitled criminal case. At the time of arrest, Mr. Dawkins’ was
dispossessed of personal property, including two i-phones (one black, one white in color) which
870 days later, a period of over two and a half years, remain unreturned.

It is our position the continued detention of this personal property is not only entirely
unnecessary, but has reached a point of being strictly punitive, with no articulated rationale.
Given the case has been prosecuted to completion, it would be logical to conclude there exists no
further investigative value of the physical devices detained and certainly in 870 days the Federal
Bureau of Investigation has been afforded ample opportunity and time to perform extensive data
downloads.

In advance of this request to the Court, counsel for Christian Dawkins has sought
concurrence for the relief stated from record counsel of the Southern District of New York. The
most recent response from counsel indicated that due to pending appeals, the physical devices
Case 1:17-cr-00684-ER Document 323 Filed 02/18/20 Page 2 of 2

February 18th, 2020
Honorable Edgardo Ramos
United States District Judge
Southern District of New York

are evidence and not subject to return. For the reasons stated above, we respectfully disagree and
this position seems to be unfounded and belies common sense, as any material evidence should
have long been extracted from the seized devices.

For the reasons stated above, Christian Dawkins moves this Honorable Court to Order the
i-phones seized on September 26th, 2017 be returned to the care and custody of either Mr.
Dawkins or the undersigned counsel.

Sincerely,

Steven A. Haney, Sr.
Attorney at Law

  
 

 

 

ce: All Attorneys of Record - via U.S. Court e-filing system
